Name: Commission Directive 96/65/EC of 11 October 1996 adapting to technical progress for the fourth time Council Directive 88/379/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations and modifying Directive 91/442/EEC on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  marketing;  European Union law;  chemistry
 Date Published: 1996-10-18

 Avis juridique important|31996L0065Commission Directive 96/65/EC of 11 October 1996 adapting to technical progress for the fourth time Council Directive 88/379/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations and modifying Directive 91/442/EEC on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (Text with EEA relevance) Official Journal L 265 , 18/10/1996 P. 0015 - 0017COMMISSION DIRECTIVE 96/65/EC of 11 October 1996 adapting to technical progress for the fourth time Council Directive 88/379/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations and modifying Directive 91/442/EEC on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (1), as last amended by Commission Directive 93/18/EEC (2), and in particular Articles 6 and 15 thereof,Whereas Annex VI to Council Directive 67/548/EEC (3), as last amended by Commission Directive 96/54/EC (4), provides for new criteria and a new R phrase for 'Aspiration hazard` under the category of danger 'harmful`, and in particular R phrase 65;Whereas the provisions set out in Annex I to Directive 88/379/EEC, should therefore be supplemented;Whereas the Annex to Commission Directive 91/442/EEC (5) defines, in accordance with Article 6 of Directive 88/379/EEC, the characteristics of certain preparations which shall be fitted with child resistant fastenings; whereas these characteristics should be revised to correspond to the criteria for 'Aspiration hazard` of Annex VI to Directive 67/548/EEC.Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 88/379/EEC is completed by a new paragraph 1.3. as in Annex I of this Directive.Article 2 Directive 91/442/EEC is modified as follows:- Article 2 of Directive 91/442/EEC is replaced by the following Article:'Article 2The provisions of Articles 1 and 2 of Directive 90/35/EEC and those of Article 1 of this Directive, with the exception of the preparations characterized in point (a) of the Annex, shall also apply to preparations offered or sold to the general public in the form of aerosols or in containers fitted with a sealed spray attachment.`,- the Annex is replaced by Annex II to this Directive.Article 3 1. The Member States shall bring into force the provisions necessary to comply with this Directive no later than 31 May 1998 and shall forthwith inform the Commission thereof.2. This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.3. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 4 This Directive is addressed to the Member States.Done at Brussels, 11 October 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 187, 16. 7. 1988, p. 14.(2) OJ No L 104, 29. 4. 1993, p. 46.(3) OJ No 196, 16. 8. 1967, p. 1.(4) OJ No L 248, 30. 9. 1996, p. 1.(5) OJ No L 238, 27. 8. 1991, p. 25.ANNEX I The following paragraph 1.3. is added to Annex I to Directive 88/379/EEC:'1.3. Preparations presenting an aspiration hazardPreparations presenting an aspiration hazard (R 65) shall be classified and labelled according to criteria of paragraph 3.2.3 of Annex VI to Directive 67/548/EEC.In applying the conventional method according to Article 3 (5) (c) (i) and (ii) of Directive 88/379/EEC, no account shall be taken of the classification of a substance as R 65.`ANNEX II 'ANNEXCharacteristics referred to in Article 1:(a) Preparations presenting an aspiration hazard (R 65) and classified and labelled according to paragraph 3.2.3. of Annex VI to Directive 67/548/EEC.(b) At least one of the substances mentioned below is present in a concentration equal to or greater than the maximum individual concentration specified.>TABLE>